Exhibit 99.3 SCHEDULE “A” Form 51-102F6 Statement of Executive Compensation (for the year ended January 31, 2010) CORAL GOLD RESOURCES LTD. For purposes of this Statement of Executive Compensation, “named executive officer” of the Company means an individual who, at any time during the year, was: (a) the Company’s chief executive officer (“CEO”); (b) the Company’s chief financial officer (“CFO”); (c) each of the Company’s three most highly compensated executive officers, other than the CEO and CFO, who were serving as executive officers as at the end of the most recently completed financial year and whose total salary and bonus exceeded $150,000; and (d) any additional individuals for whom disclosure would have been provided under (c) except that the individuals was not serving as an officer of the Company at the end of the most recently completed financial year; Each a “Named Executive Officer” (“NEO”). Based on the foregoing definition, during the last completed fiscal year of the Company, there were two (2) Named Executive Officers, namely, its CEO, Louis Wolfin, and its CFO, Lisa Sharp. 1) COMPENSATION DISCUSSION AND ANALYSIS The Company does not have a compensation program other than paying base salaries, incentive bonuses, and incentive stock options to the NEOs.The Company recognizes the need to provide compensation package that will attract and retain qualified and experienced executives, as well as align the compensation level of each executive to that executive’s level of responsibility.The objectives of base salary are to recognize market pay, and acknowledge the competencies and skills of individuals.The objectives of incentive bonuses in the form of cash payments are designed to add a variable component of compensation, based on corporate and individual performances for executive officers and employees.No incentive bonuses were paid to executive officers and employees during the most recently completed fiscal year. The objectives of the stock option are to reward achievement of long-term financial and operating performance and focus on key activities and achievements critical to the ongoing success of the Company.Implementation of a new incentive stock option plan and amendments to the existing stock option plan are the responsibility of the Company’s Compensation Committee. 1 The Company has no other forms of compensation, although payments may be made from time to time to individuals or companies they control for the provision of consulting services.Such consulting services are paid for by the Company at competitive industry rates for work of a similar nature by reputable arm’s length services providers. The process for determining executive compensation relies solely on Board discussions with the input from and upon the recommendations of the Compensation Committee, without any formal objectives criteria and analysis. Actual compensation will vary based on the performance of the executives relative to the achievement of goals and the price of the Company’s securities. Compensation Element Description Compensation Objectives Annual Base Salary (all NEOs) Salary is market-competitive, fixed level of compensation Retain qualified leaders, motivate strong business performance. Incentive Bonuses Cash payment to add variable component to compensation Based on corporate and individual performances of key personnel. Incentive Stock Option (all NEOs) Equity grants are made in the form of stock options.The amount of grant will be dependent on individual and corporate performance. Retain qualified leaders, motivate strong business performance. 2) SUMMARY COMPENSATION TABLE The following table sets forth particulars concerning the compensation paid or accrued for services rendered to the Company in all capacities during the most recently completed financial year ended January 31, 2010 of the Company to its NEOs: Non-equity incentive plancompensation ($) Name and principal position Year Salary ($) Share-based awards($) Option-based awards($) (*) Annual incentive plans Long-term incentive plans Pension value($) All other compensation($) Total compensation ($) Louis Wolfin CEO and Director NIL NIL NIL NIL NIL NIL Lisa Sharp CFO NIL NIL NIL NIL NIL NIL *The fair value of stock options granted during the last financial year is based on the difference between the exercise price of the stock options granted, and the last closing price of the Company’s shares on the trading date immediately preceding the dates of grant of the stock options, as a reasonable estimate of the benefit conferred at the time of the grant. 2 Annual Base Salary Base Salary for the NEOs are determined by the Board upon the recommendation of the Compensation Committee and its recommendations are reached primarily by comparison of the remuneration paid by other reporting issuers with the same size and industry and with publicly available information on remuneration that the Compensation Committee feels is suitable. The Annual Base Salary paid to the NEOs shall, for the purpose of establishing appropriate increases, be reviewed annually by the Board upon the recommendation of the Compensation Committee thereof as part of the annual review of executive officers.The decision on whether to grant an increase to the executive’s base salary and the amount of any such increase shall be in the sole discretion of the Board and Compensation Committee thereof. Long Term Incentive Plan (LTIP) The Company does not have a LTIP, pursuant to which cash or non-cash compensation intended to serve as an incentive for performance (whereby performance is measured by reference to financial performance or the price of the Company’s securities), was paid or distributed to the Named Executive Officer during the most recently completed financial year ended January 31, 2010. Option Based Award An Option Based Award is in the form of an incentive stock option plan.The objective of the incentive stock option is to reward NEOs’, employees’ and directors’ individual performance at the discretion of the Board of directors upon the recommendation of the Compensation Committee.The plan currently used by the Company is 2009 Stock Option Plan. The Company currently maintains a formal stock option plan (the “Plan”), under which stock options have been granted and may be granted to purchase a number equal to 10% of the Company’s issued capital from time to time.For details of the option plan please refer to “Particulars of Matters to be Act Upon” in the Information Circular. The 2009 Stock Option Plan is administered by the Compensation Committee pursuant to the 2009 Stock Option Plan.The process the Company uses to grant option-based awards to executive officers is upon the recommendations of the Compensation Committee to the Board of Directors. The role of the Compensation Committee is to recommend to the Board the compensation of the Company’s directors and the NEOs which the Committee feels is suitable. All previous grants of option-based awards are taken into account when considering new grants. 3) INCENTIVE PLAN AWARDS Outstanding share-based awards and option-based awards The following table sets forth the options granted to the NEOs to purchase or acquire securities of the Company outstanding at the end of the most recently completed financial year ended January 31, 2010: 3 Option-based Awards Share-based Awards Name Number of securities underlying unexercised options (#) Option exercise price Option expiration date Value of unexercised in-the-money options Number of shares or units of shares that have not vested (#) Market or payout value of share-based awards that have not vested Louis Wolfin CEO & Director 150,000 225,000 75,000 $ 1.17 $1.29 $0.76 Dec. 12, 2010 Sept. 5, 2011 Jan. 13, 2015 Nil Nil Nil Lisa Sharp CFO $ Jan. 13, 2015 Nil Nil Nil (1) No value was attributed to unexercised options that were out of the money on January 31, 2010. Incentive plan awards – value vested or earned during the year The following table sets forth the value vested or earned during the year of option-based awards, share-based awards and non-equity incentive plan compensation paid to NEOs during the most recently completed financial year ended January 31, 2010: Name Option-based awards – Value vested during the year ($) (1) Share-based awards – Value vested during the year ($) Non-equity incentive plan compensation – Value earned during the year ($) Louis Wolfin CEO & Director Nil Nil Nil Lisa Sharp CFO Nil Nil Nil (1) No value was attributed to unexercised vested options that were out of the money on January 31, 2010. 4 4) PENSION PLAN BENEFITS No pension plan or retirement benefit plans have been instituted by the Company and none are proposed at this time. 5) TERMINATION AND CHANGE OF CONTROL BENEFITS The Company does not have any employment contracts with the NEOs, and there are no contractual provisions for termination of employment or change in responsibilities. 6) DIRECTOR COMPENSATION The following table sets forth the value of all compensation paid to the directors during the most recently completed financial year ended January 31, 2010: Director Compensation Table Name Fees earned Share-based awards Option-based awards ($) (1) Non-equity incentive plan compensation ($) Pension value ($) All other compensation ($) Total ($) Lloyd Andrews(2) $ NIL NIL NIL NIL NIL $ Gary Robertson(2) $ NIL NIL NIL NIL NIL $ Chris Sampson NIL NIL NIL NIL NIL NIL NIL David Wolfin NIL NIL NIL NIL NIL NIL NIL Ronald Andrews(2) NIL NIL NIL NIL NIL NIL NIL The fair value of stock options granted during the last financial year is based on the difference between the exercise price of the stock options granted and the last closing price of the Company’s shares on the trading date immediately preceding the dates of grant of the stock options, as a reasonable estimate of the benefit conferred at the time of the grant. Independent and Non-Employee Directors. The Company pays its independent directors $750 per quarter and an additional $750 per quarter for being a member of three committees. In addition, Lloyd Andrews is also paid an annual payment of $6,000 for office expenses. Incentive stock options have been granted to non-employee directors of the Company to purchase an aggregate of of 225,000 shares of the Company at a price of $1.17 per share exercisable on or before December 12, 2010, none of which have been exercised; an aggregate of 165,000 shares of the Company at a price of $1.29 per share exercisable on or before September 5, 2011, none of which have been exercised; an aggregate of 125,000 shares of the Company at a price of $1.00 per share exercisable on or before September 26, 2012, none of which have been exercised, and an aggregate of 125,000 shares of the Company at a price of $1.00 per share exercisable on or before September 26, 2012, none of which have been exercised. 5
